     Case 2:19-cv-00656-JAM-KJN Document 25 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN KAKOWSKI,                                     No. 2:19-cv-0656 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Defendants have filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-00656-JAM-KJN Document 25 Filed 05/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed March 4, 2020 are adopted in full;

 3           2. Defendant Silva’s motion to dismiss (ECF No. 18) is denied;

 4           3. Defendant Silva shall file an answer to plaintiff’s complaint within thirty days of the

 5   date of this order.

 6
     DATED: May 7, 2020
 7
                                                   /s/ John A. Mendez____________              _____
 8

 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
